Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/097379 has claims 1-20 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 63/022,855. The priority filing date of this application is May 11, 2010.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated January 26, 2021, February 19, 2021 and September 1, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-5, 17-20 are rejected under 35 U.S.C. 103 as being obvious over Mollaei et al. hereafter Mollaei (Pub. No.: US 2012/0330553 A1), in view of Mustapha et al. hereafter Mustapha (Pub. No.: US 2019/0271211 A1).

	Regarding claim 1, Mollaei discloses a method implemented by a computing device, the method comprising:
generating, by the computing device, a geological model based on physical locations of a
plurality of wells in a reservoir (Mollaei: Figure 13), wherein the geological model provides: graphical representations corresponding to the physical locations of the plurality of wells (Mollaei: Figure 4B, [0061]: flow vs. storage (F-C) capacity curve with "curve may be calculated from core data of reservoir 406 ), pseudo locations of pseudo wells in the reservoir, and additional graphical representations corresponding to the pseudo locations of the pseudo wells (Mollaei: Figure 1, [0031], [0036]: show different zones (e.g. swept zone 112 and an unswept zone 114;  Figure 13; [0143]:  "Reservoir heterogeneity […..] may be chosen as reservoir variables"-  imply pseudo or virtual wells to compute heterogeneity for the reservoir);
determining, by the computing device, reservoir properties associated with the pseudo locations of the pseudo wells in the reservoir (Mollaei: Figure 4b, [0036], [0037], [0061]: The flow-storage capacity curve (e.g., illustrated in FIG. 4b) may be parameterized with the Koval factor to account for heterogeneously porous reservoirs);
determining, by the computing device, vertical heterogeneity 
pseudo location of the pseudo locations of the pseudo wells in the reservoir using the reservoir
properties (Mollaei: [0139]: Reservoir heterogeneity may be applied in both horizontal and vertical directions);
determining, by the computing device, using an interpolation operation associated with the vertical heterogeneity (Mollaei: [0139]: Reservoir heterogeneity may be applied in both horizontal and vertical directions. To achieve this, FFT simulation software (Fast Fourier Transform; a reservoir heterogeneity modeling software) may be used with a wide range of Dykstra-Parsons coefficient (VDP) along with geostatistical dimensionless correlation length λx or Lx; ratio of the range of the semi-variogram to pilot characteristic length in x direction; for the present models λx =λy and λz may be selected such that they represent the number of geological layers); and
generating for display, by the computing device, a heterogeneity property model based on
the vertical heterogeneity (Mollaei: Figure 13, [0137]-[0143]: Reservoir heterogeneity[ .. ] may be chosen as reservoir variables).
Mollaei do not explicitly discloses vertical heterogeneity indices and lateral heterogeneity indices.
Mustapha discloses vertical heterogeneity indices and lateral heterogeneity indices (Mustapha: [0081]: opportunity index, that is representative of the recovery and storage potential for the respective cell in the reservoir model realization; [0065], [0070] and [0078]: implies vertical and lateral heterogeneity). 
Mollaei and Mustapha are analogous art because they are from the same field of endeavor. They both relate to modeling reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above the advanced recovery process application, as taught by Mollaei, and incorporating the use of opportunity maps and indexing feature, as taught by Mustapha.
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a probabilistic approach to identify areas of interest from multiple realizations of a reservoir model to drive well placement planning under uncertainty, as suggested by Mustafa (Mustapha: abstract).

Regarding claims 17 and 19, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding claim 2, the combinations of Mollaei and Mustapha further discloses the method of claim 1, wherein the reservoir properties associated with the pseudo locations of the pseudo wells in the reservoir describe a plurality of porosity values (Mollaei: [0054]-[0061]: Note the equations related to flow vs. storage (F-C) capacity curve shows layer-depended porosity and permeability at a given location).

Regarding claim 3, the combinations of Mollaei and Mustapha further discloses the method of claim 2, wherein the plurality of porosity values corresponds to a plurality of vertical distances of the reservoir (Mollaei: [0054]-[0061]: Note the equations related to flow vs. storage (F-C) capacity curve shows layer-depended porosity and permeability at a given location).

Regarding claim 4, the combinations of Mollaei and Mustapha further discloses the method of claim 1, wherein the reservoir properties associated with the pseudo locations of the pseudo wells in the reservoir describe a plurality of permeability values (Mollaei: [0054]-[0061]: Note the equations related to flow vs. storage (F-C) capacity curve shows layer-depended porosity and permeability at a given location).

Regarding claim 5, the combinations of Mollaei and Mustapha further discloses the method of claim 4, wherein the plurality of permeability values corresponds to a plurality of vertical distances of the reservoir (Mollaei: [0054]-[0061]: Note the equations related to flow vs. storage (F-C) capacity curve shows layer-depended porosity and permeability at a given location).

Regarding claim 18, the combinations of Mollaei and Mustapha further discloses the system of claim 17, further comprising one or more sensors (Mustapha: Figure 2C-118, [0036]).

Regarding claim 20, the combinations of Mollaei and Mustapha further discloses the non-transitory computer-readable medium of claim 19, wherein the reservoir properties corresponding to the pseudo locations of the pseudo wells in the reservoir include a plurality of porosity values and a plurality of permeability values (Mollaei: [0054]-[0061]: Note the equations related to flow vs. storage (F-C) capacity curve shows layer-depended porosity and permeability at a given location).

5.	Claims 6-15 are rejected under 35 U.S.C. 103 as being obvious over Mollaei et al. hereafter Mollaei (Pub. No.: US 2012/0330553 A1), in view of Mustapha et al. hereafter Mustapha (Pub. No.: US 2019/0271211 A1), further in view of Lake et al. hereafter Lake (“A REVIEW OF HETEROGENEITY MEASURES USED IN RESERVOIR
CHARACTERIZATION” Marcel Dekker, Inc, 1991, pp 409-439).

Regarding claim 6, the combinations of Mollaei and Mustapha discloses the method of claim 1, further comprising determining, using the reservoir properties that includes a plurality of porosity values and a plurality of permeability values, storage capacity values and flow capacity values, the storage capacity values and (Mollaei: Figure 1, Figure 2, Figure 4a, Figure 13, [0143]: "Reservoir heterogeneity [….....] may be chosen as reservoir variables" imply pseudo or virtual wells to compute heterogeneity for the reservoir with "The flow-storage capacity curve (e.g., illustrated in FIG. 4a) may be parameterized with the Koval factor to account for heterogeneously porous reservoirs).
The combinations of Mollaei and Mustapha donot explicitly discloses the flow capacity values being based on Lorenz coefficients. 
Lake discloses the flow capacity values being based on Lorenz coefficients (Lake: Figure 2,pages 418 last paragraph -page 421 first paragraph). 
Mollaei, Mustapha and Lake are analogous art because they are from the same field of endeavor. All of them relate to modeling reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above the advanced recovery process application, as taught by the combinations of Mollaei and Mustapha, and incorporating the use of Lorentz curve and Lorentz coefficient, as taught by Lake.
One of ordinary skill in the art would have been motivated to do this modification in order to identify the features that impact the reservoir performance and define their levels, as suggested by Lake (Lake: Introduction-page 410).

Regarding claim 7, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 6, wherein determining the storage capacity values and the flow capacity values includes determining a storage capacity value associated with each of a plurality of portions in the reservoir, the plurality of portions being associated the pseudo Wells (Mollaei: Figure 1, Figure 2, Figure 4a, Figure 13, [0143]: "Reservoir heterogeneity [….....] may be chosen as reservoir variables" imply pseudo or virtual wells to compute heterogeneity for the reservoir with "The flow-storage capacity curve (e.g., illustrated in FIG. 4a) may be parameterized with the Koval factor to account for heterogeneously porous reservoirs).

Regarding claim 8, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 7, further comprising determining a flow capacity value associated with each of the plurality of portions (Mollaei: [0055]-[0060]).

Regarding claim 9, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 8, further comprising determining, by combining the storage capacity values, an aggregated storage capacity value (Mollaei: [0055]-[0060], [0073]- [0076]).

Regarding claim 10, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 9, further comprising determining, by combining the flow capacity values, an aggregated flow capacity value (Mollaei: [0055]-[0060], [0073]- [0076]).

Regarding claim 11, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 10, further comprising determining a fractional storage capacity value associated with each of the plurality of portions by performing an operation using each storage capacity value and the aggregated storage capacity value (Mollaei: [0055]-[0060], [0073]- [0076]).

Regarding claim 12, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 11, further comprising determining a fractional flow capacity value associated with each of the plurality of portions in the reservoir by performing an additional operation using each of the flow capacity values and the aggregated flow capacity value (Mollaei: Figure 4b, [0054]- [0063], [0073]- [0076]).

Regarding claim 13, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 12, further comprising determining, by combining the fractional storage capacity values, an aggregated fractional storage capacity value (Mollaei: Figure 4b, [0054]- [0063], [0073]- [0076]).

Regarding claim 14, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 13, further comprising determining, by combining the fractional flow capacity values, an aggregated fractional flow capacity value (Mollaei: Figure 4b, [0054]- [0063], [0073]- [0076]).

Regarding claim 15, the combinations of Mollaei, Mustapha and Lake further disclose the method of claim 14, further comprising generating a graphical representation using the aggregated storage capacity value and the aggregated flow capacity value (Mollaei: Figure 4b, [0054]- [0063], [0073]- [0076]).

Allowable Subject Matter
6.	Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
a) wherein determining the
vertical heterogeneity indices associated with the pseudo locations of the pseudo wells in the
reservoir includes analyzing the graphical representation, automatically and without user
intervention, to determine a change in each of the fractional flow capacity values based on a
variation in a corresponding one of the fractional storage capacity values, wherein each of the
fractional flow capacity values and the corresponding ones of the fractional storage capacity values are associated with the same portion of the plurality of portions (claim 16).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Aghli et al. (Reservoir heterogeneity and fracture parameter determination using electrical image logs and petrophysical data, 2019, Petroleum Science, pp 51-69) teaches electrical image logs in the carbonate Asmari Formation reservoir in Zagros Basin, SW Iran, in order to evaluate natural fractures, porosity system, permeability profile and heterogeneity index and accordingly compare the results with core and well data.
Rotimi et al. (Reservoir characterization and modeling of lateral heterogeneity using multivariate analysis, Annual Report, ENERGY EXPLORATION & EXPLOITATION , 2014 pp. 527–552) teaches an integrated approach to subsurface lithological units and hydrocarbon potential assessment has been given priority using stochastic means of laterally populating rock column with properties.
Baranov et al. (Pub. No.: US 20160102530 A1) conceptually presents an automated systems and methods that provide a systematic determination of suitable placements for well production zones that comply with specified placement constraints while accounting for information in the geocellular model.
Izgec et al. (Pub. No.: US 20110290479 A1) discloses a system and method for optimizing sweep efficiency of an enhanced oil recovery process in a subterranean reservoir.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146